—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered September 23, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant did not establish an expectation of privacy in the apartment in which he was arrested. The record further establishes that the entry into the apartment was, in any event, justified by hot pursuit and exigent circumstances (see, United States v Santana, 427 US 38; People v Mealer, 57 NY2d 214). Concur— Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.